Citation Nr: 0312528	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  95-33 051A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental condition, to 
include infected and rotted upper teeth, claimed as secondary 
to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1954 to August 
1957, and from September 1961 to September 1964.

This appeal initially was brought to the Board of Veterans 
Appeals (the Board) from action taken in April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a decision dated July 9, 2002, the Board denied 
entitlement to service connection for a dental condition, to 
include infected and rotted upper teeth, claimed as secondary 
to service-connected sinusitis.

An appeal was filed with the U.S. Court of Appeals for 
Veterans Claims (the Court).  

In a decision dated January 23, 2003, the Court vacated the 
Board's decision of July 9, 2002; and dismissed the then 
pending Court appeal for lack of jurisdiction.  The course of 
transactions which took place during the pending Court appeal 
relating, in pertinent part, to attempts to make contact with 
the veteran and confirmation by various agencies that he was 
deceased, and subsequent verification by the Board, are filed 
in the claims folder.



FINDING OF FACT

It has been confirmed that the veteran died in July 2002.  






CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died in July 2002.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  An appeal on the merits becomes moot by virtue of 
the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  

Further, as noted above, the decision rendered by the Board 
in July 2002 has been specifically vacated by the Court in 
its decision of January 2003.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



